Weinstein, J.,
dissents and votes to affirm the judgment, with the following memorandum. Defendant stands convicted, upon a second jury trial, of manslaughter in the first degree and criminal possession of a weapon in the second degree. At trial defendant claimed to have fired the shot, which killed Rigoberto Negron, in self-defense: “The only thing that I could see of him was his face, and I bent down, they had already beaten me up, and they had done a lot of things to me, and in a situation like that, you know it was either his life or my life, and my life is worth more. He was behind a car, you know, and I was lucky enough that I was able to fire that shot at him.” After fleeing the scene without ascertaining the condition of his victims, defendant spent the night in a Bronx hotel and left the next morning for Puerto Rico, where he was ultimately arrested. When the defendant was asked why he went to Puerto Rico, the prosecutor objected and the objection was sustained without any protest by defense counsel. As part of their case the People produced eyewitness Luis Sanchez, who testified to having witnessed the defendant approach the Negron brothers, engage in a brief conversation, and produce a black handgun which he fired approximately four times in the Negrons’ direction before fleeing. Defendant, on the other hand, testified that the Negrons had precipitated the encounter with him and that the gun which he had used to protect himself had been wrested from Julio “Kiki” Negron. Defendant admitted having loaned money to the Negron brothers on occasion, with a loan of some $800 still outstanding at the time of the incident. Although he earned only $80 to $90 per week from various menial jobs, defendant supplemented his income by selling marihuana and playing dice. Defendant, who testified that he had never held a gun before, managed to fire just one shot and hit the decedent. When asked to demonstrate to the jury the position from which he fired the fatal shot, defendant displayed a two-handed grip from a crouched position with the gun hand outstretched, hardly the position of a novice. In the face of this conflicting testimony, the jury acted within its province in rendering a verdict against defendant. Although the trial court had precluded defendant from attempting to explain the reasons for his flight to Puerto Rico, *875it administered the following lengthy instruction on flight. “It is the contention of the People that after the commission of the alleged murder by the defendant, he ran away from the scene of the incident. The flight of a person accused of a crime is a circumstance which when considered with all the other facts of the case may justify an inference of the accused’s guilt. The rule is that evidence of flight is admissible, and when unexplained is deemed indicative of a consciousness of guilt, and, hence, guilt itself. However, consciousness of guilt may not serve as a substitute for other proof, it operates only by lending strength to other and more tangible evidence. The mere leaving of the scene of a crime does not warrant the inference of guilt unless the unexplained circumstances justify an inference that the departure was made with the consciousness of guilt and for the purpose of avoiding apprehension. I caution you, therefore, that flight standing alone, raises no legal presumption and is of slight value. It is for you to decide two questions of fact from the evidence: one, did the defendant, Gonzalez [sic], in fact, flee; and, two, if so, was the alleged flight, under all the circumstances consistent with the conduct of an innocent or was it indicative of guilt. You as the sole and exclusive judges of all the facts must determine the answers to these questions based on all the evidence in this case.” I do not agree with the majority that the trial court committed reversible error in sustaining an objection by the prosecutor which effectively precluded defendant from explaining, on direct examination, the reasons for his sudden departure to Puerto Rico the day after the fatal shooting of Rigoberto Negron. While defendant’s explanation might have been relevant in connection with his state of mind after the incident, the effect of its omission was not so severe as to have deprived defendant of his right to a fair trial. In view of the limited impact of the defense counsel’s solitary question, the answer to which was never offered outside the jury’s presence, the defense’s failure to further pursue the matter, the charge concerning the “slight value” to be accorded evidence of flight, and the overwhelming evidence of guilt, any error of omission which might have been committed by the Trial Judge was harmless beyond a reasonable doubt (see People v Crimmins, 36 NY2d 230). Moreover, the prosecutor’s reference in the course of his summation to defendant’s trip to Puerto Rico was within “ ‘the four corners of the evidence’ ” since defendant had admitted same at trial (People v Ashwal, 39 NY2d 105, 109). The interests of justice, as I perceive those interests, simply do not call for another retrial.